THE THIRTEENTH COURT OF APPEALS

                                    13-13-00506-CV


                     TEXAS DEPARTMENT OF PUBLIC SAFETY
                                     v.
                            CYNTHIA LYNN BUNTON


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                          Trial Cause No. 2013DCV-0261-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

denies the petition for expunction. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

June 26, 2014